DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending in this application. Claims 5, 9, 16, 20, and 23 have been amended to address various informalities and clarity issues.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant argues that neither Sato nor Kneller disclose at least a “dynamic schedule of events” and in response to receiving sensor inputs “identify[ing] one or more affected events of the dynamic event schedule based on the received sensor inputs” (page 16 of remarks). 
First, Applicant seems to be relying on “dynamic event schedule” as a term of art with a specific known meaning, when in fact it is not. The term “dynamic event schedule” per se does not necessarily require events to be affected and adjusted during the flight; rather this feature is captured by additional limitations recited later. The claim (and the spec) describe “dynamic event schedule” as “including at least one event associated with at least one action output” (claim 1, lines 5-6). Examiner maintains that Sato’s event schedule(s) reads on “dynamic event schedule” because it includes at least one event associated with at least one action output to be executed during the flight, which meets the claim language and does not appear to be in dispute.
Second, although Applicant asserts that Sato’s event schedule “does not change” (emphasized on page 14), there is no indication in Sato that it cannot change (contrary to Applicant’s statement on the top of page 16) which is exactly the proposed modification in the 103 rejection of record. Examiner’s reliance on Kneller incorporates the well-known concept of changing in-flight configurations/events based on sensor data. Applicant seems to object to the fact that Kneller’s system is “reactive”, but this is perfectly consistent with Applicant’s claim and disclosure (i.e. making changes based on sensor data is reactive). Hence, Examiner . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 has been considered by the examiner. It is noted that foreign references and NPL are provided in the file of parent application 15/128946.

Specification
The disclosure is objected to because of the following informalities: All paragraph numbers refer to the specification as filed:
[0044]: “environment controller interface module 81-7” should be changed to “environment controller interface module 81-9”;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2007/0282159 A1) in view of Kneller (US 2009/0108649 A1).
Regarding claim 1, Sato teaches a system for dynamic travel event scheduling, comprising one or more processors ([0119]: “computer”) configured to: 
retrieve stored data including information relating to a passenger's itinerary, the itinerary including at least one scheduled journey (step S101; [0071], [0119]); 
generate data defining a dynamic event schedule based on the retrieved data, the dynamic event schedule including at least one event associated with at least one action output (Fig. 5-6 and related text); and
[…]:
	[…];
identify one or more affected events of the dynamic event schedule […] ([0101], [0115]: reduce or increase sleeping duration, i.e. advance or delay arousal event); and 
provide one or more action outputs to control the passenger's travel environment based on the at least one event (Fig. 7 and related text).  
Sato teaches that affected events are identified based on “degree of pleasantness of sleep” and “degree of tiredness” ([0101]) but Sato teaches that these states are determined based on a questionnaire prior to the flight ([0080]). Therefore, Sato does not teach “during the at least one scheduled journey: receive one or more sensor inputs providing information on the physiological state of the passenger and/or environmental conditions in the vicinity of the passenger” or that affected events are identified “based on the received sensor inputs”. However, Kneller teaches an anticipatory passenger cabin which monitors a passenger during a journey by receiving sensor data providing information on both the physiological and environmental conditions in the vicinity of the passenger ([0034]: passenger service unit 26, suspended over the passenger seat 22 may include a light sensor 31, a camera 34, and at least one physiological sensor 36). Kneller discloses using these sensor inputs to control events within the passenger cabin ([0035], [0047], [0056], [0058-59], [0061], [0064]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato by receiving sensor 
Regarding claim 2, modified Sato teaches the system of claim 1, and Sato also teaches that the outputs to control the passenger's travel environment comprises one or more of signals to: control one or more properties of a passenger seat, and control lighting and/or air conditioning above and/or around the passenger's seat ([0087]).  
Regarding claim 3, modified Sato teaches the system of claim 1, and Sato also teaches that the at least one event is selected from a set of predefined events including: sleep, wake, stretch, exercise, eat, drink, stay awake, and engage in-flight entertainment (Fig. 5-6).  
Regarding claim 4, modified Sato teaches the system of claim 3, and Sato, as modified, also teaches that the sleep and wake events are associated with respective action outputs to automatically control a recline position of the passenger’s seat (Kneller [0059], see rejection of claim 1 for modification) and a lighting level above or around the passenger's seat (Sato [0103], [0125], [0138]).  
Regarding claim 5, modified Sato teaches the system of claim 1, and Sato also teaches that each scheduled event is associated with a respective timing parameter ([0124-139]: scheduled onset of sleep time and schedule arousal time govern when other events occur) and wherein the system is further operable to update the dynamic event schedule by adjusting respective timing parameters of the one or more affected events ([0101], [0115]).  
Regarding claim 6, modified Sato teaches the system of claim 1, and Sato also teaches that the retrieved data further includes information relating to at least one of the passenger's personal preferences, an in- flight meal schedule, and an automated cabin lighting schedule ([0073-74]).  
Regarding claim 7, modified Sato teaches the system of claim 1, and Sato also teaches that the generating data defining a dynamic event schedule is further operable to generate auxiliary data for an event defining the associated action output ([0093-95]).  
Regarding claim 8, modified Sato teaches the system of claim 1, but Sato, as modified, does not teach “determine a new event for the dynamic event schedule based on the received sensor inputs”.  However, Kneller also teaches this limitation ([0044]: based on the sensor data, the smart cabin control module may “learn” the habits of the passenger, e.g. which activities the passenger generally performs in sequence; Examiner considers the act of learning a passenger’s sequence of activities to involve determining new events). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato to add new events to the schedule by learning a user’s general sequence of activities as taught by Kneller in order to better anticipate the needs of the passenger (Kneller [0044]).
Regarding claim 10, modified Sato teaches the system of claim 1, and Sato, as modified, also teaches that the sensor inputs providing information on the environmental conditions in the vicinity of the passenger are received from one or more of: temperature sensor(s), lighting sensor(s), humidity sensor(s), noise sensor(s), and altitude sensor(s) (Kneller [0034], see claim 1 for modification).
Regarding claim 11, modified Sato teaches the system of claim 1, and Sato, as modified, also teaches that the sensor inputs providing information on the physiological state of the passenger are received from one or more of: a body movement sensor, a sleep phase sensor, an eye movement sensor, a heart rate sensor, a body temperature sensor and an ingestible sensor (Kneller [0035], see claim 1 for modification).
Regarding claim 12, Sato teaches a method for dynamic travel event scheduling, comprising: 
retrieving stored data including information relating to a passenger's itinerary, the itinerary including at least one scheduled journey (step S101; [0071], [0119]); 
generating data defining a dynamic event schedule based on the retrieved data, the dynamic event schedule including at least one event associated with at least one action output (Fig. 5-6 and related text); and
[…]:
	[…];
identifying one or more affected events of the dynamic event schedule […] ([0101], [0115]: reduce or increase sleeping duration, i.e. advance or delay arousal event); and 
providing one or more action outputs to control the passenger's travel environment based on the at least one event (Fig. 7 and related text).  
Sato teaches that affected events are identified based on “degree of pleasantness of sleep” and “degree of tiredness” ([0101]) but Sato teaches that these states are determined based on a questionnaire prior to the flight ([0080]). Therefore, Sato does not teach “during the at least one scheduled journey: receiving one or more sensor inputs providing information on the physiological state of the passenger and/or environmental conditions in the vicinity of the passenger” or that affected events are identified “based on the received sensor inputs”. However, Kneller teaches an anticipatory passenger cabin which monitors a passenger during a journey by receiving sensor data providing information on both the physiological and environmental conditions in the vicinity of the passenger ([0034]: passenger service unit 26, suspended over the passenger seat 22 may include a light sensor 31, a camera 34, and at least one physiological sensor 36). Kneller discloses using these sensor inputs to control events within the passenger cabin ([0035], [0047], [0056], [0058-59], [0061], [0064]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato by receiving sensor data indicating physiological or environmental conditions of the passenger during a journey and responding to them by controlling events within the cabin as taught by Kneller in order to provide an enhanced passenger experience (Kneller [0029]).
Regarding claim 13, modified Sato teaches the method of claim 12, and Sato also teaches that the outputs to control the passenger's travel environment comprises one or more of signals to: control one or more properties of a passenger seat, and control lighting and/or air conditioning above and/or around the passenger's seat ([0087]).  
Regarding claim 14, modified Sato teaches the method of claim 12, and Sato also teaches that the at least one event is selected from a set of predefined events including: sleep, wake, stretch, exercise, eat, drink, stay awake, and engage in-flight entertainment (Fig. 5-6).  
Regarding claim 15, modified Sato teaches the system of claim 14, and Sato, as modified, also teaches that the sleep and wake events are associated with respective action outputs to automatically control a recline position of the passenger’s seat (Kneller [0059], see rejection of claim 1 for modification) and a lighting level above or around the passenger's seat (Sato [0103], [0125], [0138]).  
Regarding claim 16, modified Sato teaches the method of claim 12, and Sato also teaches that each scheduled event is associated with a respective timing parameter ([0124-139]: scheduled onset of sleep time and schedule arousal time govern when other events occur) and wherein the system is further operable to update the dynamic event schedule by adjusting respective timing parameters of the one or more affected events ([0101], [0115]).  
Regarding claim 17, modified Sato teaches the method of claim 12, and Sato also teaches that the retrieved data further includes information relating to at least one of the passenger's personal preferences, an in- flight meal schedule, and an automated cabin lighting schedule ([0073-74]).  
Regarding claim 18, modified Sato teaches the method of claim 12, and Sato also teaches that the generating data defining a dynamic event schedule is further operable to generate auxiliary data for an event defining the associated action output ([0093-95]).  
Regarding claim 19, modified Sato teaches the method of claim 12, but Sato, as modified, does not teach “determining a new event for the dynamic event schedule based on the received sensor inputs”.  However, Kneller also teaches this limitation ([0044]: based on the sensor data, the smart cabin control module may “learn” the habits of the passenger, e.g. which activities the passenger generally performs in sequence; Examiner considers the act of learning a passenger’s sequence of activities to involve determining new events). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato to add new events to the schedule by learning a user’s general sequence of activities as taught by Kneller in order to better anticipate the needs of the passenger (Kneller [0044]).
Regarding claim 21, modified Sato teaches the method of claim 12, and Sato, as modified, also teaches that the sensor inputs providing information on the environmental conditions in the vicinity of the passenger are received from one or more of: temperature sensor(s), lighting sensor(s), humidity sensor(s), noise sensor(s), and altitude sensor(s) (Kneller [0034], see claim 1 for modification).
Regarding claim 22, modified Sato teaches the method of claim 12, and Sato, as modified, also teaches that the sensor inputs providing information on the physiological state of the passenger are received from one or more of: a body movement sensor, a sleep phase sensor, an eye movement sensor, a heart rate sensor, a body temperature sensor and an ingestible sensor (Kneller [0035], see claim 1 for modification).
Regarding claim 23, Sato, as modified, teaches a non-transitory computer-readable medium comprising machine executable instructions stored thereon that when executed perform a method in accordance with claim 12 ([0119]: “computer”; Examiner considers a non-transitory computer-readable medium with instructions that are executed to be inherent features of a “computer” that “serves as the parameter-setting unit B21”).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2007/0282159 A1) in view of Kneller (US 2009/0108649 A1) and Matsouka et al. (US 2013/0099011 A1).
Regarding claim 9, modified Sato teaches the system of claim 1, but Sato, as modified, is silent regarding one or more processors being configured to “output the dynamic event schedule as an interactive interface”.  However, Matsouka teaches using an interactive interface for adjusting a schedule of temperature control events (Fig. 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato to output the event schedule on an interactive interface as taught by Matsouka in order to inform the passenger/crew of the schedule and allow them to make confirm it or changes ahead of time (Matsouka [0046]). 
Regarding claim 20, modified Sato teaches the method of claim 12, but Sato, as modified, is silent regarding “outputting the dynamic event schedule as an interactive interface”.  However, Matsouka teaches using an interactive interface for adjusting a schedule of temperature control events (Fig. 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sato to output the event schedule on an interactive interface as taught by Matsouka in order to inform the passenger/crew of the schedule and allow them to make confirm it or changes ahead of time (Matsouka [0046]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,546,274 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the patent are narrower than those of the instant application. Furthermore, in the case of claims 13, 15, and 17-22, a combination of claim 9 and claims 2, 4-8, and 11-12 of the patent would have been obvious in order to capture the subject matter of claims 2, 4-8, and 11-12 as a method.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENNA M MOTT/Primary Examiner, Art Unit 3662